DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 3 includes the numeral “20”, apparently in reference to a pressurized reservoir, when the drawing appears to instead depict a crankshaft similar to the crankshaft 19 already shown in the opposing side of the engine 4.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flight control computer” in claims 8-9, 12, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains a large number of informalities, including, but not limited to, the following:
In para. [0004], “On most of the aircrafts”.
In para. [0004], “The working fluid, in most of the cases is air, is accelerated by the propulsion system”.
In para. [0004], “the aerodynamic rotors such as the propeller and the fan are favored from low speed and the power sources such as an internal combustion engine and the core of the turbine engine are favored from high speed.”
In para. [0004], “the larger aerodynamic rotor operate at lower speed is more efficient than the smaller rotor at higher speed.”
In para. [0004], “Also, controlling the tip speed below the speed of the sound also significantly improve the efficiency and reduce the noise.”
In para. [0004], “Gearbox was commonly used as a reducer between the engine (in most of the cases are turbine engine) and the propeller.”
In para. [0005], “For achieving higher aerodynamic efficiency, the thrust of the aircraft is preferred to be located at the along the airfoil.”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, “an input interface”. Specifically, Examiner notes that no input interface is referred to in connection with the Detailed Description of Applicant’s specification and drawings. Instead, the specification refers consistently to the “driveshaft 19”.
In claim 1, “high-pressure line”. Specifically, Examiner notes that no high-pressure line is referred to in connection with the Detailed Description of Applicant’s specification and drawings. Instead, the specification refers consistently to the “hydraulic lines 15, 16, 17”.
In claims 8-9, 12, and 14, “flight control computer”. Specifically, Examiner notes that no flight control computer is referred to in connection with the Detailed Description of Applicant’s specification and drawings. Instead, the specification refers consistently to the “thrust control computer 29”.
In claims 23 and 24, “wherein the fluid is a compressible fluid” and “wherein the compressible fluid is air”. Specifically, Examiner notes that no discussion of using compressible fluid is found in connection with the Detailed Description of Applicant’s specification and drawings. Instead, the specification consistently refers to hydraulic propulsion systems, e.g., hydraulic motors, which are generally understood to utilize hydraulic fluid such as oil and water that are incompressible for all practical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 23 and 24 recite “wherein the fluid is a compressible fluid” and “wherein the compressible fluid is air” which is mentioned verbatim in summary form in the specification, but is not otherwise described in the specification in terms of how a compressible fluid such as air would function in a hydraulic propulsion system. Hydraulic propulsion generally uses hydraulic fluids such as oil or water and work because of their incompressibility, which allows the hydraulic fluid to transmit force over a great distance. A propulsion system that utilized compressed air, for example, would not be generally understood as a hydraulic propulsion system in the first place. Applicant never addresses this contradiction, nor is it clear that a compressible fluid such as air would work properly with Applicant’s invention, particularly due to Applicant’s silence on the subject. Therefore the specification does not convey to one of ordinary skill in the art that Applicant had possession of such an invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 and 23-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 10, and 12-15 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
In claim 1, speed sensors. It is logically impossible to have a “closed loop speed control arrangement” without speed sensors, as taught by Applicant. However, claim 1 encompasses embodiments where speed sensors are not required, which is indefinite. Claims 7 and 12-15 are likewise rejected.
In claim 10, a pressure sensor. It is logically impossible to have a “feedback control strategy system” without a pressure sensor, as taught by Applicant. However, claim 10 encompasses embodiments where a pressure sensor is not required, which is indefinite.

Claim 1, lines 6-7 recite “one or more variable displacement motors coupled to the pressure source via a corresponding high-pressure line configured to be mechanically coupled to one or more aerodynamic rotors of an aircraft and comprising a closed loop speed control arrangement in response to a commanded rotor speed” which is indefinite, because it is unclear what component of the invention is “configured to be mechanically coupled to one or more aerodynamic rotors”: 1) the “one or more variable displacement motors”, 2) the “pressure source”, or 3) the “high-pressure line”. Appropriate punctuation and/or phrasing appears to be necessary to rectify the lack of clarity. Dependent claims 2-20 and 23-26 fail to cure the deficiency.
Claim 1, lines 10-11 recite “a controller configured to control the speed of one or more variable displacement motors" which is indefinite, because it is unclear if the recited variable displacement motors refers back to the motors previously recited in line 6, or whether lines 10-11 reference a new set of motors. For examination purposes, Examiner is interpreting claim 1 to read “a controller configured to control the speed of the one or more variable displacement motors" in order to promote compact prosecution. Dependent claims 2-20 and 23-26 fail to cure the deficiency.
Claim 5 recites “wherein the system pressure is set constant” which is indefinite, because it is unclear whether and to what extent a method step of setting the system pressure constant limits the hydraulic propulsion system of claim 1, from which claim 5 depends. Claim 8 recites “wherein a system pressure command for the system pressure of the pressure source is generated by one of a flight control computer, a pilot, and a combination thereof” and is likewise rejected. Claim 9 recites “wherein the motor speed control input is provided by one of a flight control computer, a pilot, and a combination thereof” and is likewise rejected.
Claim 9 recites “wherein the motor speed control input is provided by one of a flight control computer, a pilot, and a combination thereof” which is indefinite because “the motor speed control input” lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 9 to read “a motor speed control input " in order to promote compact prosecution.
Claims 8-9 and 12 recite “a flight control computer” which is indefinite, because it is unclear if the flight control computer is intended to refer to a computer that is separate from the “thrust control computer 29”, e.g., as shown in Figures 4 and 5. In para. [0060], the disclosure states that “a set pressure is provided from a thrust control computer or from a pilot as input via a selectable pressure regulator”, indicating that the flight control computer and the thrust control computer are one and the same. The flight control computer not referred to specifically in the Detailed Disclosure. Furthermore, the thrust control computer already appears to be claimed in claim 1 as the “controller” that performs exactly as the thrust control computer is described in para. [0059].
Claim 16 recites “the variable displacement pumps” which is indefinite for two reasons. First, claim 1, from which claim 16 depends, recites “one or more fixed or variable displacement pumps”. Accordingly, there is insufficient antecedent basis in claim 16 for there to necessarily be more than one pump, and insufficient antecedent basis in claim 16 for the pumps to necessarily be variable displacement.
Claim 17 recites “the fluid flow” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 17 to read “a fluid flow” in order to promote compact prosecution.
Claim 23 recites “the fluid” which lacks proper antecedent basis. Claims 23-26 are likewise rejected.
Claim 26 recites “the incompressible fluid” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 26 to depend from claim 25 in order to promote compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollman (US 4,399,886 A).
Regarding claim 1, Pollman discloses a hydraulic propulsion system (abstract, regarding a control for a variable displacement motor), comprising: 
an input interface configured to receive mechanical power from a power source (the shaft shown in fig. 1 connecting the engine 22 and the variable pump 18); 
a pressure source comprising one or more fixed or variable displacement pumps (variable displacement pump 18; fig. 8) coupled to the input interface (as shown in figs. 1 and 8) and adaptable to convert mechanical power to hydraulic power and controlling outlet pressure of the pressure source (system pressure); 
one or more variable displacement motors (variable displacement motors 16, 17; fig. 8) coupled to the pressure source via a corresponding high-pressure line (line 19; fig 8) configured to be mechanically coupled to one or more aerodynamic rotors of an aircraft (the motors 16, 17 are capable of being coupled to a propulsion mechanism for a vehicle, including aerodynamic rotors) and comprising a closed loop speed control arrangement in response to a commanded rotor speed (as shown in fig. 8; see also col. 4, lines 46-65; Examiner notes that the rotors are not positively recited as an element of the invention, and Pollman is inherently capable of working with rotors in place of wheels); and 
a controller (displacement control 35; fig. 8) configured to control the speed of one or more variable displacement motors (16, 17; speed of the motors is inherently controlled by the system pressure, as additionally depicted in fig. 4) by providing a control signal for controlling the system pressure (col 5, lines 13-15, regarding the system pressure existing in the line 19 extending between the pump and motors is supplied to the displacement control, as indicated at 38; fig. 8).

Regarding claim 2, Pollman discloses the invention in claim 1, and further discloses wherein the power source is one or more internal combustion engines (22; as shown in fig. 1).

Regarding claim 5, Pollman discloses the invention in claim 1, and further discloses wherein the system pressure is set constant (as shown in fig. 4, the system pressure is set constant for each of at least three tiers of pressure; Examiner notes that the mere intent to set the system pressure at a constant does not structurally distinguish the invention from the prior art, see §MPEP 2114(II)).

Regarding claim 6, Pollman discloses the invention in claim 1, and further discloses wherein the system pressure is set using one of an associated electro-hydraulic displacement control device, hydro-mechanical displacement control device, electro-mechanical displacement control device, and a combination thereof (35; fig. 8).

Regarding claim 7, Pollman discloses the invention in claim 1, and further discloses wherein the speed of the variable displacement motors (16, 17) is controlled by a closed loop speed control (as shown in fig. 8) utilizing a speed sensing device for measuring rotor speed (speed signal generator 27; fig. 1) and one of an associated electro-hydraulic displacement control device, mechanical displacement control device, electro-mechanical displacement control device, and a combination thereof (displacement actuator 30; fig. 1).

Regarding claims 8 and 9, Pollman discloses the invention in claim 1, and further discloses wherein a system pressure command for the system pressure of the pressure source is generated by one of a flight control computer, a pilot, and a combination thereof; and wherein a motor speed control input is provided by one of a flight control computer, a pilot, and a combination thereof (as shown in fig. 8, the displacement control 35 is controlled by an input; Examiner notes that the mere intent to generate the system pressure or provide the motor speed control input via a flight control computer, a pilot, or a combination thereof does not structurally distinguish the invention from the prior art, see §MPEP 2114(II)).

23. (Original) The system of claim 1, wherein the fluid is a compressible fluid.

24. (Original) The system of claim 23, wherein the compressible fluid is air.

Regarding claim 25, Pollman discloses the invention in claim 1, and further discloses wherein the fluid is an incompressible fluid (col. 4, lines 46-47, regarding each of the motors has a motor control associated therewith which may be electric or hydraulic; as shown in fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pollman (US 4,399,886 A).
Regarding claim 3, Pollman discloses the invention in claim 1, but does not appear to specifically disclose wherein the power source is one or more electric motors.
However, Pollman teaches the use of electric motors for alternative purposes (see col. 3, lines 46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pollman such that the power source is one or more electric motors in order to ensure that the input interface can receive mechanical power from a variety of potential power sources. 

Regarding claim 4, Pollman discloses the invention in claim 1, but does not appear to specifically disclose wherein the power source is one or more turbine engines.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the power source is one or more turbine engines, since the equivalence of internal combustion engines and turbine engines for their use in the propulsion art art and the selection of any known equivalents to internal combustion engines would be within the level of ordinary skill in the art.

Regarding claim 17, Pollman discloses the invention in claim 1, but does not appear to specifically disclose wherein the variable displacement pumps are coupled in pairs in a parallel manner, whereby pressure across each of the pumps is substantially the same, and a fluid flow through the pumps is additive.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the variable displacement pumps are coupled in pairs in a parallel manner, whereby pressure across each of the pumps is substantially the same, and a fluid flow through the pumps is additive, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose would be to ensure that a sufficient amount of hydraulic fluid is capable of being pumped.

Regarding claim 26, Pollman discloses the invention in claim 25, but does not appear to specifically disclose wherein the incompressible fluid is one of hydraulic oil, water, fuel, antifreeze, and a combination thereof.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the incompressible fluid is one of hydraulic oil, water, fuel, antifreeze, and a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The purpose would be to ensure that the pump can adequately transmit power via the fluid.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pollman (US 4,399,886 A) in view of Eickmann (US 4,856,732 A).
Regarding claim 11, Pollman discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a fluid cooling device adapted to cool fluid used therein.
However, Eickmann is in the field of aircraft hydraulic drive arrangements (abstract) and teaches a fluid cooling device adapted to cool fluid used therein (col. 50, lines 13-15, regarding the return fluid lines 269 may return the return flow of fluids directly or indirectly into the tank 268, or via cooling means into the tank 268; fig. 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pollman to include a fluid cooling device adapted to cool fluid used therein as taught by Eickmann in order to ensure that the hydraulic fluid can be properly cooled when necessary (see Eickmann, col. 50, lines 13-15). 

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollman (US 4,399,886 A) in view of Melcer et al. (US 2010/0258196 A1), hereinafter Melcer.
Regarding claim 16, Pollman discloses the invention in claim 1, but does not appear to specifically disclose wherein the variable displacement pumps are coupled to each other in series manner, whereby flow of fluid through each of the pumps is substantially equal and whereby pressure across each of the pumps is additive to establish the system pressure.
	However, Melcer is in the field of moving materials via a plurality of pumps (abstract) and teaches wherein the pumps (30, 32, 34; fig. 3) are coupled to each other in series manner (as shown in fig. 2), whereby flow of fluid through each of the pumps is substantially equal and whereby pressure across each of the pumps is additive to establish the system pressure (inherent in the arrangement of pumps shown in fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pollman such that wherein the variable displacement pumps are coupled to each other in series manner, whereby flow of fluid through each of the pumps is substantially equal and whereby pressure across each of the pumps is additive to establish the system pressure as taught by Melcer in order to ensure that the pumps can obtain the desired system pressure (see Melcer, para. [0020]. 

Regarding claim 18, Pollman as modified discloses the invention in claim 16, but does not appear to specifically disclose wherein each pump is coupled to a dedicated power source.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that each pump is coupled to a dedicated power source, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose would be to ensure that each pump is provided with sufficient power to operate.

Regarding claim 19, Pollman as modified discloses the invention in claim 16, but does not appear to specifically disclose wherein each pump is coupled to the one or more input interfaces.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that each pump is coupled to the one or more input interfaces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose would be to ensure that each pump is provided with sufficient power to operate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pollman (US 4,399,886 A) in view of Melcer et al. (US 2010/0258196 A1), hereinafter Melcer, as applied to claim 19 above, and further in view of Dickes et al. (US 5,122,036 A), hereinafter Dickes.
Regarding claim 20, Pollman as modified discloses the invention in claim 19, but does not appear to specifically disclose wherein the one or more input interfaces is a gearbox.
However, Dickes is in the field of aircraft emergency power generation (abstract) and teaches wherein the one or more input interfaces is a gearbox (42; fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pollman such that the one or more input interfaces is a gearbox as taught by Dickes in order to ensure that the pump can cooperate with a power source that is running at a different speed (see Dickes, fig. 2). 




	
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647